         Case 1:18-cv-11924-FDS Document 46 Filed 04/16/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                           Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

             MEMORANDUM OF LAW IN SUPPORT OF MOTION OF
             WILMINGTON SAVINGS FOR SUMMARY JUDGMENT

       NOW COMES Wilmington Savings, as defined below, and respectfully moves

for summary judgment in its favor. This Court has dismissed all other claims of

Matthew Vanderhoop (the “Plaintiff”) and, as to the remaining claim for breach of

contract, he simply alleges that he never received a statutory foreclosure notice. As

Wilmington Savings demonstrates in this motion, Wilmington Savings provided the

statutory notice to the Plaintiff. Further, by his own admission, Plaintiff concedes that

he failed to respond to Wilmington Savings’ notice. Therefore, there are no disputed

issues of material fact and Wilmington Savings is entitled to judgment as a matter of

law. In support of this motion, Wilmington Savings Fund Society FSB, d/b/a

Christiana Trust, not in its individual capacity, but solely as Trustee for BCAT 2014-

10TT (“Wilmington Savings”) states as follows.




                                                                                            1
            Case 1:18-cv-11924-FDS Document 46 Filed 04/16/19 Page 2 of 8



                                 PROCEDURAL HISTORY

       1.       On August 22, 2018, the Plaintiff filed a complaint (the “Complaint”) with

the Superior Court (Dukes County) for the Commonwealth of Massachusetts (the “State

Court”), commencing the above-captioned action.

       2.       In the Complaint, the Plaintiff seeks inter alia to enjoin Wilmington

Savings from foreclosing its Mortgage on the Property (as defined below).

       3.       On September 11, 2018, Wilmington Savings removed the State Court

action to this Court pursuant to U.S.C. §§ 1332, 1441 and 1446. Doc. No. 1.

       4.       On October 15, 2018, Wilmington Savings filed its Motion of Wilmington

Savings to Dismiss Complaint (the “Motion to Dismiss”) as well as its supporting

memorandum of law requesting that the Court dismiss the Complaint pursuant to Fed.

R. Civ. P. 12(b)(6). Doc. Nos. 6, 7.

       5.       On November 13, 2018, after hearing, the Court denied the Motion to

Dismiss without prejudice and ordered the Plaintiff to file an amended complaint. Doc.

No. 16.

       6.       On November 29, 2018, Plaintiff filed his first amended complaint (the

“Amended Complaint”). Doc. No. 18.

       7.       On December 11, 2018, Wilmington Savings filed its Motion of

Wilmington Savings to Dismiss Amended Complaint (the “Motion to Dismiss

Amended Complaint”) as well as its supporting memorandum of law requesting that

the Court dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). Doc.

Nos. 19, 20.


                                                                                         2
            Case 1:18-cv-11924-FDS Document 46 Filed 04/16/19 Page 3 of 8



       8.        On January 8, 2019, the Court granted the Motion to Dismiss Amended

Complaint in part, dismissing 14 of the Plaintiff’s 15 claims. Doc. No. 39.

                   CONCISE STATEMENT OF THE MATERIAL FACTS

       9.        By quitclaim deed dated January 7, 1995, the Plaintiff and Rachel

Vanderhoop became record owners of certain real property known as and numbered 17

Old South Road, Aquinnah, Dukes County, Massachusetts (the “Property”). Affidavit

in Support of Motion for Summary Judgment, (“Affidavit”) ¶ 5.

       10.       On April 24, 2007, the Plaintiff executed a promissory note in favor of

Sovereign Bank (the “Lender”) to borrow the sum of $850,000.00 (the “Note”). As

security for his obligations under the Note, the Plaintiff granted a mortgage on the

Property in favor of the Lender (the “Mortgage”). Id.

       11.       By an assignment of mortgage dated September 9, 2014, the Mortgage was

assigned to MTGLQ Investors, L.P. (“MTGLQ”). The assignment of mortgage was

recorded with the Dukes County Registry of Deeds (the “Registry”) in Book 1375, Page

179. Id., ¶ 6.

       12.       By an assignment of mortgage dated February 2, 2015, the Mortgage was

assigned to Wilmington Savings. The assignment of mortgage was recorded with the

Registry in Book 1375, Page 876. Id., ¶ 7.

       13.       By an assignment of mortgage dated January 10, 2018, the Mortgage was

then assigned to MTGLQ. The assignment of mortgage was recorded with the Registry

in Book 1460, page 550. Id., ¶ 8.




                                                                                           3
          Case 1:18-cv-11924-FDS Document 46 Filed 04/16/19 Page 4 of 8



        14.   By an assignment of mortgage dated February 6, 2018, the Mortgage was

then assigned to Wilmington Savings. The assignment of mortgage was recorded with

the Registry in Book 1460, Page 559. Affidavit, ¶ 9.

        15.   Selene Finance LP (“Selene Finance”) is the loan servicer for the Note and

Mortgage on behalf of Wilmington Savings. Id., ¶ 2.

        16.   By letter dated June 6, 2017, Selene Finance provided statutory notice to

the Plaintiff of his “RIGHT TO REQUEST A MODIFIED MORTGAGE LOAN.” Id., ¶ 10.

Selene Finance provided the notice by both first-class and certified mail. Id.

        17.   Plaintiff did not complete and return the Mortgage Modification Options

form nor did the Plaintiff provide any supporting documents to request a modification

of the Note and Mortgage. Id., ¶ 11. See also Plaintiff’s Answers to First Set of

Admissions of Wilmington Savings, Request Nos. 3 and 4, attached hereto as Exhibit L.

        18.   Selene Finance mailed to Plaintiff by both first-class and certified mail a

letter dated June 6, 2017, titled 90 day Right to Cure your Mortgage Default. Affidavit,

¶ 12.

        19.   Plaintiff did not cure the mortgage default. Id., ¶ 13.

        20.   On September 13, 2017, Wilmington Savings filed a complaint against the

Plaintiff with the Land Court of the Commonwealth of Massachusetts (the “Land

Court”), pursuant to the Servicemembers Civil Relief Act to foreclosure the Mortgage

on the Property, case no. 17SM007509. On June 14, 2018, Land Court entered judgment

in favor of Wilmington Savings. Id., ¶ 14.




                                                                                            4
          Case 1:18-cv-11924-FDS Document 46 Filed 04/16/19 Page 5 of 8



                                        ARGUMENT

   I.         STANDARD OF REVIEW

        21.     Summary judgment is designed "'to pierce the boilerplate of the pleadings

and assay the parties' proof in order to determine whether trial is actually required.'"

Dávila v. Corporación De Puerto Rico Para La Difusión Pública, 498 F.3d 9, 12 (1st Cir.

2007). "Rule 56(c) mandates the entry of summary judgment, after adequate time for

discovery and upon the motion, against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party's case, and on which that

party will bear the burden of proof at trial." Celotex Corp. v. Catrett, 477 U.S. 317, 322,

106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

        22.     Summary judgment is appropriate when the record shows "there is no

genuine dispute as to any material fact and the [moving party] is entitled to judgment

as a matter of law." Fed.R.Civ.P. 56. "'A dispute is genuine if the evidence about the fact

is such that a reasonable jury could resolve the point in the favor of the non-moving

party.'" American Steel Erectors, Inc. v. Local Union No. 7, Int'l Ass'n of Bridge,

Structural, Ornamental & Reinforcing Iron Workers, 536 F.3d 68, 75 (1st Cir. 2008). “A

fact is material if it carries with it the potential to affect the outcome of the suit under

the applicable law.” Id. Facts are viewed in favor of the non-movant. See Noonan v.

Staples, Inc., 556 F.3d 20, 23 (1st Cir. 2009). In the instant action, there are no disputed

issues of material fact and Wilmington Savings is entitled to judgment as a matter of

law.




                                                                                               5
           Case 1:18-cv-11924-FDS Document 46 Filed 04/16/19 Page 6 of 8



   II.         COUNT I – MASS. GEN. LAWS CH. 244. § 35B

         23.     Wilmington Savings is entitled to summary judgment on Count I because

the record shows Wilmington Savings sent the notice the Plaintiff claims he did not

receive. The rule is that a “creditor shall not cause publication of notice of a foreclosure

sale, as required by section 15, upon certain mortgage loans unless it has first taken

reasonable steps and made a good faith effort to avoid foreclosure.” Mass. Gen. Laws

ch. 244, § 35B(b). As part of the reasonable steps and good-faith efforts the statute

further provides that “the creditor shall send notice… of the borrower’s rights to pursue

a modified mortgage loan” and that the borrower must respond to the notice within 30

days. Id. § 35(B)(c). Of particular importance to the instant case, the statute provides

that “said notice shall be considered delivered to the borrower when sent by first class

mail and certified mail or similar service by private carrier to the borrower at the

borrower’s address last known to the mortgagee or anyone holding thereunder.” Id.

         24.     In this case, Wilmington Savings complied with the statutory notice

requirements. By letter dated June 6, 2017, Selene Finance mailed to Plaintiff a notice

regarding the Note and Mortgage entitled “RIGHT TO REQUEST A MODIFIED

MORTGAGE LOAN.” Among other things, the letter states as follows:




                                                                                           6
         Case 1:18-cv-11924-FDS Document 46 Filed 04/16/19 Page 7 of 8




Affidavit, Exhibits G and H. The first page of the June 6, 2017 letter indicates that it was

sent “By First Class and Certified Mail” and includes a USPS certification number. Id.

Further, Plaintiff concedes that he did not complete and return the attachments

contained in the June 6, 2017 letter. Plaintiff’s Answers to First Set of Admissions of

Wilmington Savings, Request Nos. 3 and 4. Wilmington Savings has demonstrated that

it provided the statutory notice of the Plaintiff right to pursue a modified mortgage loan

and the Plaintiff does not – and cannot – dispute this fact. Therefore, there are no issues

of material facts and Wilmington Savings is entitled to judgment as a matter of law. For

this reason, the Court show grant summary judgment to Wilmington Savings as to the

remaining count of the Amended Complaint.




                                                                                           7
           Case 1:18-cv-11924-FDS Document 46 Filed 04/16/19 Page 8 of 8



                                     CONCLUSION

         WHEREFORE, Wilmington Savings respectfully requests that this Court enter an

order:

         1. Grant to Wilmington Savings summary judgment as to Count I of the

            Amended Complaint; and

         2. Granting Wilmington Savings such other and further relief as is just and

            proper.



                                              Respectfully submitted,

                                              WILMINGTON SAVINGS FUND SOCIETY
                                              FSB, D/B/A CHRISTIANA TRUST, NOT
                                              IN ITS INDIVIDUAL CAPACITY, BUT
                                              SOLELY AS TRUSTEE FOR
                                              BCAT 2014-10TT,

                                              By its attorneys,

                                              /s/ Aaron A. Fredericks, Esq.
                                              Richard C. Demerle, Esq. (BBO#652242)
                                              Aaron A. Fredericks, Esq. (BBO#688412)
                                              Sassoon & Cymrot, LLP
                                              84 State Street
                                              Boston, MA 02109
                                              (617) 720-0099
                                              AFredericks@SassoonCymrot.com

DATE: April 16, 2019




                                                                                       8
